Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendment filed 03/11/2022 for application 16/578819.
Claims 1-20 are currently pending and have been fully considered.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 and 34-39 of copending Application No. 16/362157.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward a fuel composition that comprises a major amount of fuel and a minor amount of a LSPI additive that includes an amino additive or a triazole additive.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 8-11, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MOSIER (USPGPUB 2016/0230115).
Regarding claims 1, 9, and 16-17, MOSIER teaches lubricant compositions comprising direct injection engines.
MOSIER teaches that low speed pre-ignition (LSPI) is a problem in paragraphs 6-7 and teaches in paragraphs 26-28 that the method of the invention decreases LSPI events.
The method is taught in paragraphs 29-34 to comprise further using a fuel composition that comprise performance enhancing additives.
MOSIER teaches in paragraph 35 that the performance additives may include a detergent/dispersant additive such as a nitrogen containing detergent.
MOISER teaches in paragraph 88 that a friction modifier that comprises imidazoline may be added.
An imidazoline may be considered an amidine.
MOSIER teaches in paragraph 36 that the performance additives may include a triazole such as benzotriazole.
Regarding claim 9, MOSIER teaches in paragraphs 41-44 and 109 that the additives may be present in solvents with base oil or diluent oil. MOSIER teaches concentrates.
MOSIER does not explicitly teach the solvent have a boiling point of 65°C to 205°C but diluent oils with 65°C to 205°C are well-known in the art for use as organic solvents.
Regarding claims 2-3 and 10-11, the claims are written such that the claim may be directed toward amidines.  
Regarding claims 8 and 19, the claims are written such that the additive may be a triazole.

Claim(s) 1, 4, 8, 9, 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MCCOY et al. (US 3876391).
MCCOY et al. teach novel micro emulsions.
Regarding claims 1, 4, 9, 12, 16, and 18, MCCOY et al. teach in lines 15-21 of column 3 that the micro emulsions comprise a petroleum fraction that comprises gasolines and diesel.
Ratios of the petroleum fraction with other components in the micro emulsion is taught in TABLE 1.  The petroleum fraction is the majority of the micro emulsions.
MCCOY et al. teach an example in Ex 5 as ethanolamine.
Ethanolamine would fit the beta-amino alkanol (alcohol) as claimed in parent claims 1, 9, and 16.  R1, R2, R3, R4, and R5 would all be hydrogen for ethanolamine.  
MCCOY et al. do not explicitly teach that the ethanolamine reduces LSPI.
However, MCCOY et al. teach ethanolamine and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 8, the claims are written such that the additive may be ethanolamine.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant’s arguments regarding MOHR (U.S. 6371999), see pp 2 filed 03/07/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MOSIER (USPGPUB 2016/0230115)
Specifically, MOSIER teaches other additives that may be added to a lubricating composition that is used in a method to reduce LSPI events.  Those additives include triazoles and imidazolines (amidines)
Furthermore, MCCOY et al. (US 3876391) teach a composition comprising a majority of a petroleum fraction and an amino alcohol.

Allowable Subject Matter
The indicated allowability of claims 5-7, 13-15, and 19-20 are withdrawn in view of the newly discovered reference(s) to copending application 16/362157 as Rejections based on the newly cited reference(s) are above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GAO (USPGPUB 2015/0322372) teaches LSPI reduction.
BIALY et al. (U.S. 3976441) et al. teach substituted aminoalkylpropanediol and motor fuel composition comprising the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771